                      Case 1:21-mj-00369-RMM Document 1 Filed 04/12/21 Page 1 of 1
AO 91 (Rev. 11/11) Criminal Complaint



                                        UNITED STATES DISTRICT COURT
                                                                  for the
                                                            District of &ROXPELD

                  United States of America                           )
                             v.                                      )
                                                                     )      Case No.
                  Nicholas Languerand
                                                                     )
                    DOB: XXXXXX                                      )
                                                                     )
                                                                     )
                          Defendant(s)


                                                  CRIMINAL COMPLAINT
          I, the complainant in this case, state that the following is true to the best of my knowledge and belief.
On or about the date(s) of                     January 6, 2021              in the county of                                 in the
                         LQWKH'LVWULFWRI       &ROXPELD , the defendant(s) violated:

             Code Section                                                     Offense Description
        18 U.S.C. §§ 111(a)(1) and (b) - Assaulting, Resisting, or Impeding an Officer Using a Dangerous Weapon,
        18 U.S.C. § 231(a)(3) and §2 - Civil Disorders (Aiding and Abetting),
        18 U.S.C. § 641 and §2 - Theft of Government Property (Aiding and Abetting),
        18 U.S.C. §§ 1752(a)(1), (2) and (4) and b(1)(A) - Knowingly Entering or Remaining in any Restricted
        Building or Grounds Without Lawful Authority Using a Dangerous Weapon,
        40 U.S.C. §§ 5104(e)(2)(D) and (G) - Violent Entry and Disorderly Conduct on Capitol Grounds.

         This criminal complaint is based on these facts:
  6HHDWWDFKHGVWDWHPHQWRIIDFWV




         9
         u   Continued on the attached sheet.


                                                                                               Complainant’s signature

                                                                                       Patricia Norden, Special Agent
                                                                                               Printed name and title
$WWHVWHGWRE\WKHDSSOLFDQWLQDFFRUGDQFHZLWKWKHUHTXLUHPHQWVRI)HG5&ULP3
E\WHOHSKRQH
                                                                                                          2021.04.12
                                                                                                          17:29:51 -04'00'
Date:             04/12/2021
                                                                                                  Judge’s signature

City and state:                         :DVKLQJWRQ'&                      Robin M. Meriweather, U.S. Magistrate Judge
                                                                                               Printed name and title
